Exhibit 10.24

SUMMARY OF COMPENSATION ARRANGEMENTS WITH NON-EMPLOYEE DIRECTORS

(Effective as of December 31, 2015)

The following summarizes the compensation and benefits received by the
non-employee Directors of CryoLife as of December 31, 2015. It is intended to be
a summary of compensation arrangements, and in no way is intended to provide any
additional rights to any non-employee Director.

Annual Retainer and Committee Chair Fees

Each of the non-employee Directors of the Board of Directors of CryoLife (the
“Board”) receives an annual cash retainer of $40,000. Each committee chair also
receives a fee in addition to the annual cash retainer in the amounts shown in
the following table.

 

Annual Fees For Committee Chairs

 

Audit Committee

   $ 15,000   

Compensation Committee

   $ 10,000   

Nominating and Corporate Governance Committee

   $ 7,500   

Regulatory Affairs and Quality Assurance Policy Committee

   $ 7,500   

The Presiding Director also receives $25,000 retainer paid in cash. Currently,
the Presiding Director is also the Chairman of the Nominating and Corporate
Governance Committee, and he does not receive any additional compensation for
his position as Chairman of that committee. CryoLife pays all cash retainers on
a monthly basis.

Each committee member, other than the Presiding Director, also receives a fee,
in addition to the annual cash retainer, in the amounts shown in the following
table.

 

Annual Fees For Committee Members

 

Audit Committee

   $ 7,500   

Compensation Committee

   $ 5,000   

Nominating and Corporate Governance Committee

   $ 3,750   

Regulatory Affairs and Quality Assurance Policy Committee

   $ 3,750   

Restricted Stock Grants

Non-employee Directors of CryoLife are eligible for equity grants, which are
generally made in May of each year. The annual equity portion of non-employee
Director compensation for fiscal 2015 was paid in the form of a grant of 10,352
shares of restricted stock. These shares were issued following the annual
meeting of stockholders and vest on the first anniversary of issuance. The size
and terms of the annual equity grant are subject to annual reevaluation by the
Compensation Committee. If a Director ceases to serve as a Director as a result
of death or disability or because the Director has served out their full term
but they are not standing for re-election at the end thereof, the equity grant
will become fully vested on the date the Director ceases to be a member of the
Board. If the Director ceases to be a member of the Board for any other reason,
and their equity grant has not fully vested as of the date of termination of
Board service, the equity grant shall automatically be forfeited and cancelled
as of the date of such termination of Board service.